DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen W. Kopchik on 01/21/2022.
The application has been amended as follows: 
Cancel entire claim 2.
 Add new claim 3 as follows:
3. (New) An apparatus for controlling motion of a robot arm, the apparatus comprising:
	a temperature sensor that measures a temperature; and
a servo controller that
determines whether the temperature is less than or equal to a first predetermined value,
determines whether an absolute value of a motor electric current command is less than or equal to a second predetermined value if the temperature is less than or equal to the first predetermined value,
determines whether a value of a detected overload is less than or equal to a third predetermined value if the absolute value of the motor electric current command is less than or equal to the second predetermined value, and
adds a d-axis electric current to the motor electric current command if the value of detected overload is less than or equal to the third predetermined value, and
controls the motion of the robot arm using the motor electric current command after the d-axis electric current is added to the motor electric current command.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 3 is allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “determines whether the temperature is less than or equal to a first predetermined value,
determines whether an absolute value of a motor electric current command is less than or equal to a second predetermined value if the temperature is less than or equal to the first predetermined value,
determines whether a value of a detected overload is less than or equal to a third predetermined value if the absolute value of the motor electric current command is less than or equal to the second predetermined value, and

controls the motion of the robot arm using the motor electric current command after the d-axis electric current is added to the motor electric current command.”
Examiner believes that the above claim limitations disclose very specific condition to add a d-axis current to the motor electric current command and controls the motion of the robot arm accordingly. Therefore, the claims are in condition for allowance.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the 




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846